DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound 69 in the reply filed on 19 January 2021 is acknowledged.  A search of the applications is extended to the compounds of the prior art shown below.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. CN 201710132725 and CN 201610188876, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These two CN applications do not provide support for compounds in which R5 and R6 are both H or combine to form a =CHR, -C(=O)OCH2-, or =S.  The two foreign application only provide support for instances when R5 and R6 combine to form an oxo group.  Instant claim 1 as a whole is covered by PCT/CN2017/078444 filed 28 March 2017.  Therefore the priority date of the instant application is 28 March 2017.  
Information Disclosure Statement
The information disclosure statement filed 1 October 2018 is acknowledged and considered.
Claim Objections
Claims 1-8 and 12 objected to because of the following informalities due to multiple issues.  The first issue is plural forms are claimed in claims 1-8 and 12.  For proper claim format, the text “a series of diaryl-β-lactam compounds of formula (I), and the pharmaceutically acceptable salt, hydrate, solvent 
The second issue is the description of “diaryl-β-lactam” of the compounds.  This description is not complete because variables R5 and R6 can both be H, or together form =CHR; -C(=O)OCH2-, or =S.  
The last issue is the presence of the language “wherein each group is defined as in claim 1” in claims 2, 3, and 12.  This language is unnecessary because the definitions of the variables remain the same unless they are defined differently.
Claim 10 is objected to for two reasons.  The first reason is that the second image of formula Ig is hard to read.  The second objection is a grammatical objection.  Claim 10 is the first claim drawn to a method of preparation. Therefore the language “The preparation method of formula I compound” should be written as “A preparation method of a compound of formula I”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 6-8 are drawn to multiple categories of inventions, a pharmaceutical composition and a method of using a compound of formula I.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
2 (a substituent of variables R3 and R4) is not defined.  In claims 9-11 formula I and variables R1-R4 are not defined.  Due to claims 9-11 being independent of claim 1, formula I is not required the same as defined in claim 1.  In claims 1-3, 6-9, 11 and 12, the “prodrug” concept is unclear.  Applicants have not defined this term in the claims or the specification.  ZAWILSKA (Pharmacological Reports, 2013, 65, 1-14) describes various prodrugs developed from –CO2H, -SH, -OH, -NH, and –CHO (figure 1, page 3).  
Claims 6-8 are drawn to multiple statutory categories of inventions, a pharmaceutical composition and a method of using a compound of formula I.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the reagents required for the conversion from compound If to Ig and Ig to I.  Without any guidance with respect to the reactants required it is unclear how the amine is cyclized in the first reaction and how the 3-position of Ig to converted to a C(R3)(R4) group.  
In claim 11, what substituted phenyl ring of claim 1 is referred to?  A substituted phenyl ring is present in at least five places: attached to the azetidine ring, one possibility of R2, one possibility of R3, one possibility of R4, and one possibility of R.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU (Journal of Medicinal Chemistry, 2016, 59, 10329-10334, available online 2 November 2016).  Zhang describes compound 9 (page 10330, scheme 1).  In this compound the following definitions apply: R1 is 2 is one occurrence of OH and one occurrence of OMe; R3 is Me; R4 is H; and R5 and R6 form an oxo group.  This compound is the same compound 70 of claim 5.    

    PNG
    media_image1.png
    110
    94
    media_image1.png
    Greyscale

Claim(s) 1, 2, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TIWARI (Tetrahedron, 2007, 63, 2524-2534, cited in IDS).  Tiwari describes the following compounds: 2 (page 2525); 4b, 7a, and 8a (page 2526, scheme 3); compounds 5a, 5c, 5e, 5g, 5i, 5k, and 5m (page 2525, table 1); compounds 7b, 8b, 7d, 8d, 7f, 8f, 7h, 8h, 7j, 8j, 7l, 8l (page 2526, table 2); and compounds 9a, 9c, 9e, 9g, 9i, and 9k (page 2526, table 3).  In these compounds the following instant definitions apply: R1 is p-OMe; R2 is p-OMe; (R3, R4) is selected from (propylene-phenyl, H), oxo group, ([n-butyl, n-octyl, n-heptyl, n-propyl, iso-propyl, propylene-phenyl, or phenyl], OH), =CH-R where R is n-propyl, n-heptyl, n-hexyl, ethyl, or methyl, and ([n-propyl , n-heptyl, n-hexyl, ethyl, methyl, , or 2-phenylethyl], OH); and R5 and R6 form an oxo group.

    PNG
    media_image2.png
    96
    164
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    432
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    227
    325
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    215
    331
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    208
    332
    media_image6.png
    Greyscale


   	Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PALOMO (Tetrahedron Letters, 1990, 31(44), 6425-6428, cited in IDS).  Palomo describes compounds 4a, 6a, and 7a (page 6425, scheme 1).  In these compounds the following instant definitions apply: R1 is p-OMe; R2 is p-OMe; (R3, R4) is selected from (OH, H), oxo group, and =CH-R where R is CO2Et; and R5 and R6 form an oxo group.  

    PNG
    media_image7.png
    150
    691
    media_image7.png
    Greyscale

Claim(s) 1, 2, and 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUGAR (WO 94/17038, published 4 August 1994).  Dugar describes the following examples: 2, 3, 8, 13, 14, 22, and 23 (table from pages 21 to 24) and pharmaceutical compositions comprising the same (page 13, lines 1-32).  In these compounds the following instant definitions apply: R1 is p-OMe; R2 is p-OMe or p-CO2Me; R3 and R4 form a cyclohexyl or piperidinyl group substituted with a phenyl ring; and R5 and R6 form an oxo group.

    PNG
    media_image8.png
    165
    223
    media_image8.png
    Greyscale

Claim(s) 1, 2, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARORA (Journal of Chemical Science, 2010, 122 (2), 125-135).  Arora describes the following compounds: B (page 125, figure 1); 9a, 9b, 10a, and 10b (pages 131-132).  In these compounds the following instant definitions apply: R1 is p-[F, OMe, or Me]; R2 is p-OMe; R3 and R4 form a cyclohexyl substituted with a 4-chlorophenyl ring or a tetrahydrothiophene ring substituted with Br or I; and R5 and R6 form an oxo group.

    PNG
    media_image9.png
    127
    248
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    113
    264
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    157
    489
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    333
    288
    media_image12.png
    Greyscale


Claim(s) 1-3, 6-8, and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’BOYLE (Bioorganic and Medicinal Chemistry, 2011, 19, 2306-2325, cited in IDS) as evidenced by Grodowska (Acta Poloniae Pharmaceutica, 2010, 67(1), 3-12).  O’Boyle describes the following compounds: 3a-c (page 2307, figure 1); 11-13, 15, 20-26 (page 2308, scheme 3; page 2312, table 1); 9 (page 2309, scheme 6); and 28-30 (page 2309, schemes 4 and 5).  Pharmaceutical compositions are described (page 2312, table 2; page 2324, first column, 2nd paragraph, section 4.2.2).  In these compounds the following instant definitions apply: R1 is 3,4,5-tri-OMe; R2 is p-OMe or m-OH, p-OMe, or m-NH2, p-OMe; (R3, R4) is selected from ([phenyl, p-OH-phenyl], H) (Me, phenyl), (phenyl, phenyl), (thienyl, H); (thienyl, Me), (naphthyl, H), (1-methyl-indole, H), ([furan, thienyl, 2-methylthienyl, benzothiophene], H); and R5 and R6 form an oxo group.

    PNG
    media_image13.png
    165
    154
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    290
    326
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    215
    333
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    194
    333
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    146
    112
    media_image17.png
    Greyscale


	Grodowska describes that ethanol is a pharmaceutically acceptable solvent (page 3, table 6, “Alcohols” section).  
Conclusion
Claims 1-12 are not allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Elected compound 69 appears free of the prior art of record.  O’Boyle does not describe a compound in which a β-lactam ring is substituted with a methylene-OH group and instant variable R2 represents m-OH, p-OMe.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699